TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00658-CV


                                   D. N. and E. M., Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee



            FROM THE 27TH DISTRICT COURT OF LAMPASAS COUNTY,
         NO. 19110, THE HONORABLE CHERYL MABRAY, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellants D.N. and E.M. filed their notices of appeal on Oct 13, 2015. The

appellate record was complete November 12, 2015, making appellants= briefs due December 2,

2015. On December 7, 2015, counsel for appellants filed a motion for extension of time to file

appellants’ briefs.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.        See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion in part and

order counsel to file appellants= briefs no later than December 31, 2015. If the briefs are not filed

by that date, counsel may be required to show cause why they should not be held in contempt of

court.
              It is ordered on December 11, 2015.



Before Chief Justice Rose, Justices Pemberton and Field